Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/828550, filed on 05/31/2022. Claims 1-8 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/022303 to Weiss et al in view of EP 3139361 to Ono et al (henceforth referred to as Weiss and Ono, respectively).
Regarding claims 1, Weiss teaches a materials handling vehicle (i.e. Fig. 4, ref. 100) comprising: 
a steering mechanism (not referenced but steering handle and controls shown in Fig. 4);
materials handling hardware (i.e. Fig. 4, forks shown); 
a vehicle drive mechanism (i.e. motor implied in Fig. 4, ref. 100); 
a user interface (i.e. not referenced but screen and buttons shown in Fig. 4); 
a vehicle body (i.e. Fig. 4, ref. 100); and 
a multi-field bumper laser assembly (i.e. Fig. 4, ref. 104, 110), wherein; 
the steering mechanism, materials handling hardware, vehicle drive mechanism, and user interface facilitate forward movement of a leading edge (i.e. leading edge is relative when vehicle is moving backwards or forwards) of the materials handing vehicle along a travel plane in a warehouse; and 
the multi-field bumper laser assembly comprises: 
a forward-left scanning laser (i.e. Fig. 5B, ref. 104, 516) that is positioned to direct a forward-left upright laser field (i.e. Fig. 4, ref. 306) from the leading edge of the materials handling vehicle, 
a forward-right scanning laser (i.e. Fig. 5B, ref. 104, 514) that is positioned to direct a forward-right upright laser field (i.e. Fig. 4, ref. 304) from the leading edge of the materials handling vehicle,
an intersecting scanning laser (i.e. Fig. 4, ref. 110) that is positioned to direct an intersecting laser field (i.e. Fig. 4, ref. 302) from the leading edge of the materials handling vehicle, intersecting the forward-right upright laser field and the forward-left upright laser field,
a laser carrier (i.e. Fig. 5B, ref. 500) mounted on the vehicle body.
Weiss does not teach a laser carrier has adjustment hardware with pivot axis. However, Ono teaches an adjustable mount for a scanning laser (i.e. Fig. 18A-18C, ref. 2a) pivotally coupled to a laser carrier (i.e. Fig. 18A, ref. 1f) about a pivot axis (i.e. Fig. 18A, ref. V2) using adjustment hardware (i.e. Fig. 18A, ref. 2g, 2h). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adjustment hardware as taught in Ono in the left, forward and intersecting scanner as taught Weiss to make the mirror blocks (i.e. 514, 516) adjustable to be capable of being adjusted when the laser carrier gets dented or bent and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6,784,800 to Orzechowski teaches a materials vehicle with a scanning laser;
US Patent No. 9,030,332 to Tafazoli Bilandi et al teaches a vehicle canning laser;
US Patent No. 4,846,297 to Field et al teaches an automated guided vehicle;
US Patent Application Publication No. 2016/0075542 to Buchmann et al teaches a materials vehicle with an optical sensor;
US Patent Application Publication No. 2014/0071430 to Hansen et al teaches a materials vehicle with an optical sensor;
US Patent No. 8,731,777 to Castaneda et al teaches a materials vehicle with a laser sensor;
US Patent No. 10,710,853 to Valfridsson teaches a materials vehicle with a laser sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654